Appeal dismissed.  O'Neill, J., dissents.  See Memorandum Opinion and Judgment Entry. [CHRISTLEY] (NADER) (O'NEILL)
APPELLATE REVIEW:
  Generally speaking, contempt of court consists of two elements. The first is a finding of contempt of court. The second is the imposition of a penalty or sanction, such as a jail sentence or fine. Until both a finding of contempt is made and a sanction is imposed by the court, there is no final order.
  The issuance of a bench warrant by itself is not a final appealable order.